            Case 1:19-mj-04952-UA Document 8 Filed 06/21/19 Page 1 of 2




UNITED STATES DISTRICT COURT                                            JUN 21 Z019
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                              Affirmation in Support of Application
                v.                                            for Continuance

 PETER BRIGHT,                                                19 Mag. 4952

                        Defendant.


State ofNew York                              )
County of New York                            : ss.:
Southern District of New York                 )

       ALEXANDER LI, pursuant to Title 28, United States Code, Section 1746, hereby declares

under penalty of perjury:

       1.      I am an Assistant United States Attorney in the Office of Geoffrey S. Berman,

United States Attorney for the Southern District ofNew York. I submit this affirmation in support

of an application for an order of continuance of the time within which an indictment or information

would otherwise have to be filed, pursuant to 18 U.S.C. § 316l(h)(7)(A).

       2.      The defendant was charged in a complaint dated May 23, 2019 with attempted

enticement of a minor to engage in illegal sexual activity, in violation of 18 U.S.C. §§ 2422(b) and

2.   The defendant was arrested on May 22, 2019 and was presented before United States

Magistrate Judge Debra Freeman on May 23, 2019. The defendant was represented by Amy

Gallicchio, Esq. and ordered detained.

       3.      Subsequent to the initial presentment on May 23, 2019, defense counsel consented

to a waiver of her client's right pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure to

a preliminary hearing within 14 days of the initial appearance. Accordingly, under the Speedy
               Case 1:19-mj-04952-UA Document 8 Filed 06/21/19 Page 2 of 2



Trial Act the Government initially had until June 21, 2019 within which to file an indictment or

information.

         4.      Defense counsel and I have had discussions regarding a possible disposition of this

case beginning on May 23, 2019 and continuing to as recently as June 12, 2019. The negotiations

have not been completed and we plan to continue our discussions, but do not anticipate a resolution

before the deadline under the Speedy Trial Act expires on June 21, 2019.

         5.      Therefore, the Government is requesting a 30-day continuance until July 22, 2019

to continue the foregoing discussions and reach a disposition of this matter. On June 18, 2019, I

personally spoke to defense counsel who specifically consented to this request and who has

advised me that she has spoken to her client who has also specifically consented to this request.

         6.      For the reasons stated above, the ends of justice served by the granting of the

requested continuance outweigh the best interests of the public and defendant in a speedy trial.



Dated:           New York, New York
                 June 18, 2019




                                              ~~
                                               Alexander Li
                                               Assistant United States Attorney
                                               Tel: 212-637-2265




                                                   2
